Citation Nr: 1038900	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  10-30 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2.  Entitlement to service connection for residuals of an injury 
to the left knee (variously described as a cut and a contusion).

3.  Entitlement to service connection for a scar to the inner 
left ankle area.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1943 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  A left elbow disability was not manifest during active 
service and is not shown to have developed as a result of an 
established event, injury, or disease during active service.

3.  Residuals of an injury to the left knee were not manifest 
during active service and are not shown to have developed as a 
result of an established event, injury, or disease during active 
service.

4.  A scar to the inner left ankle area was not manifest during 
active service and is not shown to have developed as a result of 
an established event, injury, or disease during active service.




CONCLUSIONS OF LAW

1.  A left elbow disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2010).

2.  Residuals of an injury to the left knee were not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

3.  A scar to the inner left ankle area was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in an October 
2008 RO letter.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman has held that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
these matters was provided in the RO's October 2008 
correspondence.  The notice requirements pertinent to the issues 
on appeal have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  The 
VCAA duty to assist requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records not in the custody of a Federal department 
or agency, reasonable efforts will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  For records in the custody of a Federal 
department or agency, VA must make as many requests as are 
necessary to obtain any relevant records, unless further efforts 
would be futile; however, the claimant must cooperate fully and, 
if requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c)(2).  

The record in this case includes service treatment records, VA 
treatment reports, private treatment records, and the Veteran's 
statements and personal hearing testimony in support of his 
claims.  The Board notes that in the case of a veteran who 
engaged in combat VA shall accept as sufficient proof of service 
connection satisfactory lay evidence, if consistent with the 
circumstances, conditions, or hardships of service.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  The Veteran 
does not contend that he engaged in combat and his records 
indicate he had no overseas or foreign service.  

Although the Veteran contends that his left elbow popped out 
requiring aspiration two times during boot camp and that he 
sustained injuries to the left knee and inner left ankle during 
service, he has identified no existing evidence that could 
substantiate his claims.  The Board finds that a review of the 
Veteran's service treatment reveals they are substantially 
complete.  The available records include enlistment and discharge 
examination reports and reports noting the Veteran was examined 
and found to be physically qualified for transfer in November 
1943, December 1943, May 1944, August 1944, July 1945, May 1946, 
and June 1946.  His July 1946 discharge examination report 
revealed no history of illness or injury to the left elbow, left 
knee, or left inner ankle.  His skin and joints were normal upon 
physical examination.  The Board finds that further attempts to 
obtain additional evidence would be futile.  

VA regulations also provide that a medical examination or medical 
opinion is necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has 
held, however, that VA was not required to provide a medical 
examination when there was no credible evidence establishing an 
event, injury, or disease in service.  Bardwell v. Shinseki, 24 
Vet. App. 36 (2010).  

The Board finds that the evidence of record does not establish 
that the Veteran suffered an event, injury, or disease in service 
to the left elbow, left knee, or left inner ankle.  The Veteran's 
report that he did not report his injuries at his discharge 
examination due to his desire for an expeditious release from 
service is inconsistent with the physical examination findings.  
Although the Veteran asserted that he has arthritis in the left 
elbow and left knee, and scars to the left knee and left inner 
ankle, there is no competent evidence relating any present 
disability to service.  In correspondence received in October 
2008 the Veteran also stated that he sustained a re-injury to the 
left inner ankle some years after service.  In the absence of 
credible evidence establishing an event, injury, or disease in 
service the Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and regulations 
and to move forward with the claims would not cause any prejudice 
to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

In this case, a review of the service treatment records reveals 
no evidence of complaint, treatment, of diagnosis of a left elbow 
disability, residuals of an injury to the left knee, or a scar to 
the inner left ankle area.  A July 1946 discharge examination 
report indicates no history of illness or injury to the left 
elbow, left knee, or left inner ankle.  Physical examination 
revealed the Veteran's skin and joints were normal.  

In statements and personal hearing testimony in support of his 
claims the Veteran asserted that his left elbow popped out 
requiring aspiration two times during boot camp and that he 
sustained injuries to the left knee and inner left ankle during 
service.  He testified that he had not received any post-service 
treatment for his elbow disorder, and that he could not recall if 
he had been told he had left knee arthritis due to the reported 
injury in service.  He stated his scars to the left knee and left 
inner ankle area still bothered him.  

VA and private treatment records are negative for complaint, 
treatment, or diagnosis for left elbow or left knee disorders.  A 
December 2006 VA treatment report noted a left ankle shrapnel 
wound without opinion as to etiology.  

Based upon the evidence of record, the Board finds that a left 
elbow disability, residuals of an injury to the left knee, and a 
scar to the inner left ankle area were not manifest during active 
service and are not shown to have developed as a result of an 
established event, injury, or disease during active service.  The 
Veteran's statements that he sustained injuries in service to the 
left elbow, left knee, and left inner ankle are inconsistent with 
the physical examination findings recorded upon his discharge 
from active service and there is no credible evidence 
establishing an actual event, injury, or disease related to these 
disorders in service.  There is also no indication of a chronic 
disability related to these disorders having been manifest for 
many years after service.  The Federal Circuit has held that the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is evidence 
against a claim of service connection.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Shaw v. Principi, 3 
Vet. App. 365 (1992).  For the reasons provided, the Board finds 
that the Veteran's claims for entitlement to service connection 
for a left elbow disability, residuals of an injury to the left 
knee, and a scar to the inner left ankle area must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claims.


ORDER

Entitlement to service connection for a left elbow disability is 
denied.

Entitlement to service connection for residuals of an injury to 
the left knee is denied.

Entitlement to service connection for a scar to the inner left 
ankle area is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


